Case 6:21-cv-00043-ADA-JCM Documen t4 Filed 01/19/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

Please Choose Division
Latinos for Ime, Wek

oe Case No.: (0 ‘QI- ev - U4
Pole Sessions: ef |

MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Kellye SoRelle

Comes now __ , applicant herein, and

 

 

SS

moves this Court to grant admission to the United States District Court for the Western District of

Latinos For Trump, Josh Macias, et al.

Texas pro hac vice to represent in this case, and

 

would respectfully show the Court as follows:

bs Applicant is an attorney and a member of the law firm (or practices under the name of)
Law Office of Kellye SoRelle

SL

with offices at:

Mailing address: 322 W Peart Street

Granbury, Texas 76048

LL

City, State, Zip Code:

———

Telephone: 817.487.2416 oe 817.796.1050

a a LL

. 05/2006 .
2. Since , Applicant has been and presently is a

member of and in good standing with the Bar of the State of _°*5

24053486

—————————

Applicant's bar license number is

 

3. Applicant has been admitted to practice before the following courts:

Court: Admission date:
Supreme Court of Texas 05/2006

 

 

 

 
Case 6:21-cv-00043-ADA-JCM Document 4 Filed 01/19/21 Page 2 of 3

Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceeding paragraph before which

Applicant is no longer admitted to practice):

l | | have have not previously applied to Appear Pro Hac Vice in this district

court in Case[s]:

 

 

 

Number: on the dayof— SCC‘
Number: on the day of gs
Number: on the day of ;

 

 

Applicant has never been subject to grievance proceedings or involuntary removal

proceedings while a member of the bar of any state or federal court, except as

provided:

I have a had a grievance filed and denied before proceedings based off a judicial
complaint by my client over child support.

Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):
N/A

Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.

(e
Case 6:21-cv-00043-ADA-JCM Document4 Filed 01/19/21 Page 3 of 3

9. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if'so requested; or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Paul Davis
Co-counsel: or

Mailing address: TR(020 Howthorne St,
City, State, Zip Code: | . SLD Tx THO 3

Telephone: Lio AlS UTS —

 

 

 

 

 

 

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-I(f)(2) [checks made payable to: Clerk, U.S. District

Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Kellye SoRelle to the Western District of Texas pro hac vice for this case only.

Respectfully submitted,
Kellye SoRelle

 

[printed name of Applicant]

 

[signature of @pplic&nt]

CERTIFICATE OF SERVICE

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the _[\_ day of oot 2024

Kellye SoRelle

 

[pripted name of Applicant]

VU Sol)!

[signature of Applicant]

 
